DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims 1, 9, 19; new claims: 20-21; cancelled claims: 11, 15-18; the rest is unchanged.

Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. Applicant argues in pg.9 of the remarks that none of cited references teach: “a plurality of photodetector segments where each photodetector segment comprising a contiguous plurality of adjacent radiation-sensitive elements”, “a plurality of summation arrangements corresponding in number to the plurality of photodetector segments, wherein each summation arrangement in the plurality of summation arrangements is paired with a corresponding photodetector segment and coupled to receive the output signals from a plurality of conversion circuits corresponding to the plurality of radiation- sensitive elements in the photodetector segment corresponding to the summation circuit” where “each summation arrangement is configured to output a summation result indicative of the radiation absorbed by the plurality of radiation-sensitive elements in its corresponding photodetector segment”. The examiner respectfully disagrees, because Wang et al. teach “a plurality of photodetector segments where each photodetector segment comprising a contiguous plurality of adjacent radiation-sensitive elements” in para. [0030] & [0051] teaches the radiation-sensitive elements are PIN diodes similar to the claimed limitations in claim 2. Para. [0030] of Wang et al. teach grouping the PIN diodes in any shape and number. Additionally, a new reference, Maltezos et al. teach: “a plurality of summation arrangements corresponding in number to the plurality of photodetector segments, wherein each summation arrangement in the plurality of summation arrangements is paired with a corresponding photodetector segment and coupled to receive the output signals from a plurality of conversion circuits corresponding to claim 11. Therefore, the rejection is maintained and made final.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1-2, 7-10, 14  recite “radiation-sensitive element”. The word “element” is a generic placeholder which invokes 35 U.S.C 112 (f). A review of the specification reveals that the corresponding structure is item 130 of fig.1A as described in para. [0038]. Therefore, the limitation is being interpreted as requiring item 130 of fig.1A of its equivalence. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0219696 A1; pub. Jul. 9, 2020) in view of Maltezos et al. (US 8,187,541 B2; pub. May 20, 2012).
Regarding claim 1, Wang et al. disclose in a first embodiment: a plurality of electrically inter-isolated radiation-sensitive elements disposed along a radiation-sensitive surface (para. [0051]), wherein each radiation-sensitive element in the plurality of electrically inter-isolated radiation-sensitive elements generates an electric current in response to absorbing radiation (para. [0051]), a plurality of conversion circuits corresponding in number to the plurality of radiation sensitive elements, wherein each conversion (para. [0052]). In the first embodiment, Wang et al. are silent about: wherein the plurality of electrically inter-isolated radiation-sensitive elements are arranged to form a plurality of photodetector segments, each photodetector segment comprising a contiguous plurality of adjacent radiation-sensitive elements.
In a further embodiment, Wang et al. disclose: the plurality of electrically inter-isolated radiation-sensitive elements are arranged to form a plurality of photodetector segments, each photodetector segment comprising a contiguous plurality of adjacent radiation-sensitive elements (para. [0030]) motivated by the benefits for determination of sample properties (Wang et al. para. [0038]).
In light of the benefits for determination of sample properties as taught by Wang et al., it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the two embodiments of Wang et al.
In a further embodiment, Wang et al. are silent about: a plurality of summation arrangements corresponding in number to the plurality of photodetector segments, wherein each summation arrangement in the plurality of summation arrangements is paired with a corresponding photodetector segment and coupled to receive the output signals from a plurality of conversion circuits corresponding to the plurality of radiation-sensitive elements in the photodetector segment corresponding to the summation circuit, and each summation arrangement is configured to output a summation result indicative of the radiation absorbed by the plurality of radiation-sensitive elements in its corresponding photodetector segment.
In a similar field of endeavor, Maltezos et al. disclose: a plurality of summation arrangements corresponding in number to the plurality of photodetector segments, wherein each summation arrangement in the plurality of summation arrangements is paired with a corresponding photodetector segment and coupled to receive the output signals from a plurality of conversion circuits corresponding to (claim 11) motivated by the benefits for high signal to noise ratio (Maltezos et al. col.10 L55-67).
In light of the benefits for high signal to noise ratio as taught by Maltezos et al., it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to use the summation circuit of Maltezos et al. with the photodetectors of Wang et al.
Regarding claim 2, Wang et al. disclose: the radiation-sensitive elements are formed of one or more of a group consisting of: avalanche photodiodes (APDs), PIN diodes, and scintillation sensors (para. [0051]).
Regarding claim 3, Wang et al. disclose: each conversion circuit comprises a transimpedance amplifier (para. [0052]).
Regarding claim 4, Wang et al. disclose: the summation arrangement comprises a digital processing unit (para. [0102]-[0103]).
Regarding claim 6, Wang et al. disclose: the radiation-sensitive surface an arbitrary shape (para. [0030]). Wang et al. are silent about: the shaped is a dome-shape surface. However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have a dome shaped radiation-sensitive surface, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Regarding claim 8, Wang et al. disclose: a support arrangement to which the array of electrically inter-isolated radiation-sensitive elements are mechanically attached and wherein the radiation-sensitive elements are arranged adjacent to each other, spaced-apart from each other, or a combination thereof (para. [0031])
Regarding claim 19, Wang et al. and Maltezos et al. disclose: a method for reducing noise in an inspection system, comprising: detecting, by a plurality of electrically inter-isolated radiation-sensitive elements disposed along a radiation-sensitive surface radiation emanating from the inspected surface in response to the irradiating, wherein the plurality of electrically inter-isolated radiation-sensitive elements are arranged to form a plurality of photodetector segments, each photodetector segment comprising a contiguous plurality of adjacent radiation-sensitive elements; converting, by plurality of conversion circuits corresponding in number to the plurality of radiation sensitive elements with each conversion circuit electrically coupled to a respective radiation-sensitive element, the currents produced by the radiation-sensitive elements due to detecting the emanated radiation, to respective voltage signals indicative of the current generated by its respective radiation-sensitive element; producing, by a plurality of summation arrangements corresponding in number to the plurality of photodetector segments and coupled to a respective group of the conversion circuits, a summation result indicative of the radiation absorbed by respective group of the conversion circuits; and analyzing the radiation detected by the segmented radiation-sensitive surface according to the resulting summation signal (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the basis).

Claims 5 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0219696 A1; pub. Jul. 9, 2020) in view of Maltezos et al. (US 8,187,541 B2; pub. May 20, 2012) and further in view of Wang et al. (1) (US 2016/0307939 A1; pub. Oct. 20, 2016).
Regarding claim 5, the combined references are silent about: the device is arranged with one or more openings configured for allowing radiation to pass through the one or more openings.
In a similar field of endeavor, Wang et al. (1) disclose: the device is arranged with one or more openings (fig.6B items 622) configured for allowing radiation to pass through the one or more openings motivated by the benefits for enhancing the quantum efficiency of the photodiode (Wang et al. (1) 
In light of the benefits for enhancing the quantum efficiency of the photodiode as taught by Wang et al. (1), it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to use the holes of Wang et al. (1) with the photodetectors of Wang et al. and Maltezos et al.
Regarding claim 20, the combined references are silent about: the device includes a centrally located opening extending through the radiation-sensitive surface and the plurality of electrically inter-isolated radiation-sensitive elements are disposed around the centrally located opening.
In a similar field of endeavor, Wang et al. (1) disclose: the device includes a centrally located opening extending through the radiation-sensitive surface and the plurality of electrically inter-isolated radiation-sensitive elements are disposed around the centrally located opening (para. [0314]) motivated by the benefits for enhancing the quantum efficiency of the photodiode (Wang et al. (1) para. [0314]).
In light of the benefits for enhancing the quantum efficiency of the photodiode as taught by Wang et al. (1), it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to use the holes of Wang et al. (1) with the photodetectors of Wang et al. and Maltezos et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0219696 A1; pub. Jul. 9, 2020) in view of Maltezos et al. (US 8,187,541 B2; pub. May 20, 2012) and further in view of Saveliev et al. (US 2016/0033658 A1; pub. Feb. 4, 2016).
Regarding claim 7, the combined references are silent: different radiation-sensitive elements  are associated with different radiation-sensitive planes such that all of the radiation-sensitive elements are directed toward a focal point on an inspected surface, an angle between a normal to a radiation-sensitive plane and the inspected surface is inversely proportional to the length of said normal, and the shortest distance between each radiation-sensitive plane and the inspected surface is equal to or greater than a preconfigured minimum working distance.
In a similar field of endeavor, Saveliev et al. disclose: different radiation-sensitive elements (fig.5 items B & C) are associated with different radiation-sensitive planes such that all of the radiation-sensitive elements are directed toward a focal point (fig.5 item 500) on an inspected surface, an angle between a normal (fig.5 item 540) to a radiation-sensitive plane motivated by the benefits for a radiation detector with improved performance (Saveliev et al. para. [0010]).
In light of the benefits for a radiation detector with improved performance as taught by Saveliev et al., it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the detector of Wang et al. and Maltezos et al. with the teachings of Saveliev et al.
Saveliev et al. are silent about: an angle between a normal to a radiation-sensitive plane and the inspected surface is inversely proportional to the length of said normal, and the shortest distance between each radiation-sensitive plane and the inspected surface is equal to or greater than a preconfigured minimum working distance. However, one of ordinary skill could have used the teachings of para. [0038]-[0039] of Saveliev et al., the para. teach an angle 540 of 90 degree, a focal distance 510, therefore, using the Pythagorean triangle one of ordinary skill can derive the claimed limitation.

Claims 9, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0219696 A1; pub. Jul. 9, 2020) in view of Saveliev et al. (US 2016/0033658 A1; pub. Feb. 4, 2016) and further in view of Maltezos et al. (US 8,187,541 B2; pub. May 20, 2012).
Regarding claim 9, Wang et al. disclose in a first embodiment: a device for detecting radiation emanated from an inspected surface, the device comprising: form a radiation-sensitive surface and disposed to form an array of radiation-sensitive planes, wherein each radiation-sensitive element in the plurality of electrically inter-isolated radiation- sensitive elements generates an electric current in response to absorbing radiation (para. [0051]-[0052]), and a plurality of conversion circuits corresponding in number to the plurality of radiation sensitive elements, wherein each conversion circuit in the plurality of conversion circuits is electrically coupled at an input to an output of a corresponding (para. [0051]-[0052]). In the first embodiment, Wang et al. are silent about: the plurality of electrically inter-isolated radiation-sensitive elements are arranged such that each radiation-sensitive plane in the array of radiation-sensitive planes comprising a contiguous plurality of adjacent radiation-sensitive elements forming a photodetector segment with the array of radiation-sensitive planes forming a plurality of photodetector segments; a support arrangement to which the plurality of radiation-sensitive elements are mechanically attached, wherein the support arrangement is structured such that all the radiation-sensitive elements in the array of electrically inter-isolated radiation-sensitive elements are directed toward a focal point on the inspected surface with an angle between the normal to a radiation-sensitive plane and the inspected surface being inversely proportional to the length of said normal and the shortest distance between each radiation-sensitive plane and the inspected surface being equal to or greater than a preconfigured minimum working distance; a plurality of summation arrangements corresponding in number to the plurality of photodetector segments, wherein each summation arrangement in the plurality of summation arrangements is paired with a corresponding photodetector segment and coupled to receive the output signals from a plurality of conversion circuits corresponding to the plurality of radiation- sensitive elements in the photodetector segment corresponding to the summation circuit, and each summation arrangement is configured to output a summation result indicative of the radiation absorbed by the plurality of radiation-sensitive elements in its corresponding photodetector segment.
In a further embodiment, Wang et al. disclose: the plurality of electrically inter-isolated radiation-sensitive elements are arranged such that each radiation-sensitive plane in the array of radiation-sensitive planes comprising a contiguous plurality of adjacent radiation-sensitive elements forming a photodetector segment with the array of radiation-sensitive planes forming a plurality of photodetector segments; a support arrangement to which the plurality of radiation-sensitive elements are mechanically (para. [0030]) motivated by the benefits for determination of sample properties (Wang et al. para. [0038]).
In light of the benefits for determination of sample properties as taught by Wang et al., it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the two embodiments of Wang et al.
In a further embodiment, Wang et al. are silent about: the support arrangement is structured such that all the radiation-sensitive elements  in the array of electrically inter-isolated radiation-sensitive elements are directed toward a focal point on the inspected surface with an angle between the normal to a radiation-sensitive plane and the inspected surface being inversely proportional to the length of said normal and the shortest distance between each radiation-sensitive plane and the inspected surface being equal to or greater than a preconfigured minimum working distance; a plurality of summation arrangements corresponding in number to the plurality of photodetector segments, wherein each summation arrangement in the plurality of summation arrangements is paired with a corresponding photodetector segment and coupled to receive the output signals from a plurality of conversion circuits corresponding to the plurality of radiation- sensitive elements in the photodetector segment corresponding to the summation circuit, and each summation arrangement is configured to output a summation result indicative of the radiation absorbed by the plurality of radiation-sensitive elements in its corresponding photodetector segment.
In a similar field of endeavor, Saveliev et al. disclose: the support arrangement is structured such that all the radiation-sensitive elements (fig.5 items B & C) in the array of electrically inter-isolated radiation-sensitive elements are directed toward a focal point (fig.5 item 500) on the inspected surface with an angle between the normal (fig.5 item 540) to a radiation-sensitive plane and the inspected surface being inversely proportional to the length of said normal and the shortest distance between each radiation-sensitive plane and the inspected surface being equal to or greater than a preconfigured minimum working distance (para. [0038]-[0039] teach an angle 540 of 90 degree, a focal distance 510, therefore, using the Pythagorean triangle one of ordinary skill can derive the claimed limitation) motivated by the benefits for a radiation detector with improved performance (Saveliev et al. para. [0010]).
In light of the benefits for a radiation detector with improved performance as taught by Saveliev et al., it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the detector of Wang et al. with the teachings of Saveliev et al.
Saveliev et al. are silent about: a plurality of summation arrangements corresponding in number to the plurality of photodetector segments, wherein each summation arrangement in the plurality of summation arrangements is paired with a corresponding photodetector segment and coupled to receive the output signals from a plurality of conversion circuits corresponding to the plurality of radiation- sensitive elements in the photodetector segment corresponding to the summation circuit, and each summation arrangement is configured to output a summation result indicative of the radiation absorbed by the plurality of radiation-sensitive elements in its corresponding photodetector segment.
In a similar field of endeavor, Maltezos et al. disclose: a plurality of summation arrangements corresponding in number to the plurality of photodetector segments, wherein each summation arrangement in the plurality of summation arrangements is paired with a corresponding photodetector segment and coupled to receive the output signals from a plurality of conversion circuits corresponding to the plurality of radiation- sensitive elements in the photodetector segment corresponding to the summation circuit, and each summation arrangement is configured to output a summation result indicative of the radiation absorbed by the plurality of radiation-sensitive elements in its corresponding photodetector segment (claim 11) motivated by the benefits for high signal to noise ratio (Maltezos et al. col.10 L55-67).
In light of the benefits for high signal to noise ratio as taught by Maltezos et al., it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to use the summation circuit of Maltezos et al. with the combined photodetectors of Wang et al. and Saveliev et al.
Regarding claim 12, Wang et al. disclose: the inspected surface comprises one of a semiconductor wafer and a mask (para. [0041]).
Regarding claim 14, Wang et al. disclose: the radiation-sensitive elements type is at least one of avalanche photodiode (APD), PIN diode (para. [0051]) and scintillation sensor.

Claims 10 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0219696 A1; pub. Jul. 9, 2020) in view of Saveliev et al. (US 2016/0033658 A1; pub. Feb. 4, 2016) in view of Maltezos et al. (US 8,187,541 B2; pub. May 20, 2012) and further in view of Wang et al. (1) (US 2016/0307939 A1; pub. Oct. 20, 2016).
Regarding claim 10, the combined references are silent: at least one traversing opening which is formed to allow radiation to pass therethrough toward the focal point, thereby allowing a responsive radiation to emanate therefrom toward the radiation-sensitive elements.
In a similar field of endeavor, Wang et al. (1) disclose: at least one traversing opening (fig.6B items 622) which is formed to allow radiation to pass therethrough toward the focal point, thereby allowing a responsive radiation to emanate therefrom toward the radiation-sensitive elements motivated by the benefits for enhancing the quantum efficiency of the photodiode (Wang et al. (1) para. [0314]).
In light of the benefits for enhancing the quantum efficiency of the photodiode as taught by Wang et al. (1), it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to use the holes of Wang et al. (1) with the photodetectors of Wang et al., Saveliev et al. and Maltezos et al.
Regarding claim 21, the combined references are silent: the device includes a centrally located opening extending through the radiation-sensitive surface and the plurality of electrically inter-isolated radiation-sensitive elements are disposed around the centrally located opening.
In a similar field of endeavor, Wang et al. (1) disclose: the device includes a centrally located opening extending through the radiation-sensitive surface and the plurality of electrically inter-isolated (para. [0314]) motivated by the benefits for enhancing the quantum efficiency of the photodiode (Wang et al. (1) para. [0314]).
In light of the benefits for enhancing the quantum efficiency of the photodiode as taught by Wang et al. (1), it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to use the holes of Wang et al. (1) with the photodetectors of Wang et al., Saveliev et al. and Maltezos et al.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0219696 A1; pub. Jul. 9, 2020) in view of Saveliev et al. (US 2016/0033658 A1; pub. Feb. 4, 2016) in view of Maltezos et al. (US 8,187,541 B2; pub. May 20, 2012) and further in view of Agahi-Kesheh et al. (US 5,513,382; pub. Apr. 1996)
Regarding claim 13, the combined references are silent about: the support arrangement comprises a ceramic substrate.
In a similar field of endeavor, Agahi-Kesheh et al. disclose: the support arrangement comprises a ceramic substrate (col.9 L49-51) motivated by the benefits for a device that can operate in high temperature.
In light of the benefits for a device that can operate in high temperature, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to mount the combined detector of Wang et al., Saveliev et al., Maltezos et al. on the ceramic substrate of Agahi-Kesheh et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884